Third District Court of Appeal
                               State of Florida

                          Opinion filed July 27, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-810
                       Lower Tribunal No. 16-27442
                          ________________


    New Horizons Condominium Master Association, Inc.,
                                  Appellant,

                                     vs.

    Robert Harding and Fifth Horizons Condominium, Inc.,
                                 Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Charles K.
Johnson, Judge.

      Scott J. Edwards, P.A., and Scott J. Edwards (Boca Raton), for
appellant.

     Mark Perlman, P.A., and Mark Perlman (Hollywood), for appellees.


Before FERNANDEZ, C.J., and HENDON and LOBREE, JJ.

     FERNANDEZ, C.J.
      New Horizons Condominium Master Association, Inc. appeals the trial

court order awarding Robert Harding and Fifth Horizons Condominium, Inc.

attorney’s fees and costs and attorney’s fees for fees incurred in litigating the

amount of fees. Because this Court partially reversed the final judgment on

the merits in a separate appeal brought by New Horizons, we reverse without

prejudice the final judgment on all attorney’s fees.

      At the time this attorney’s fees appeal was filed, New Horizon’s merits

appeal was pending before this Court. On February 23, 2022, we entered an

opinion on the merits affirming in part and reversing in part and remanding

with instructions, resulting in the reversal of the substantive portion of the

trial court’s summary judgment order in favor of appellees. 1 See New

Horizons Condo. Master Ass'n, Inc. v. Harding, 336 So. 3d 796, 801 (Fla. 3d

DCA 2022).

      Because this case has been remanded to reconsider the substantive

issues of breach, an award for attorney’s fees and attorney’s fees for fees is

dependent on the trial court’s determination of the prevailing party below.

Additionally, piecemeal appeals are not appropriate “where claims are

interrelated and involve the same transaction and the same parties remain


1
  This Court affirmed the trial court’s ruling requiring New Horizons to
disclose past audits. New Horizons Cond., 336 So. 3d at 798.


                                       2
in the suit.” Cicco v. Luckett Tobaccos, Inc., 934 So. 2d 560, 561 (Fla. 3d

DCA 2006).

      Accordingly, we reverse without prejudice to filing an appeal on a new

final judgment on attorney’s fees after the trial court has concluded its labor.

      Reversed without prejudice and remanded.




                                       3